Title: To Thomas Jefferson from Stephen Cathalan, Jr., 10 June 1791
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


Marseilles, 10 June 1791. Encloses another letter from O’Bryen and Stephens. Parret thinks that to obtain an advantageous treaty with Algiers the first step is to redeem the prisoners. Spain lost millions by not doing so. Parret thinks, and he agrees, that about £40,000 sterling in money, vessels, or presents would be adequate, after which peace could be obtained. Will give Parret and de Kersey, recent French consul at Algiers, introduction to Short.—Has had no news from Short for a long time about his “Petition to M. de Montmorrin” about his consular rank. In the meantime he is not given rights and duties of consul because he is named vice-consul. Annexes one print of the consular seal just received from Paris and hopes it will be approved. Lists commodity prices. “Whale oil is in the greatest demand, and none in Town… . Assignats have very much hurted the Publick credit. Foreigners have not Confidence in Transacting Bussiness with France, in this Time.” Raynal’s petition to the National Assembly will show the real sentiments of the nation. The people suffer and do not know when their sufferings will end. Self-interest and intrigues guide the machine and will “conduct France to it’s entire Destruction and Ruin; your Constitution has been made with Calm, wisdom and Prudence, and you Enjoy now the Benefit.”—The National Assembly has just directed that a new treaty of alliance and trade should be made with the United States. Fears this comes too late because the tobacco decree is against American interests and that forbidding purchase of foreign vessels is harmful to French merchants. Also England appears desirous of making such a treaty.
